DETAILED ACTION

Claim Objections
Claims 1, 4, 7, 9-11, 13, and 19 are objected to because of the following informalities:  
In claim 1, line 2, “having an average weight average molecular weight” should read “having a weight average molecular weight”.
In claim 4, line 2, “of polyisobutylene polymer” should read “of the polyisobutylene polymer component”.
In claim 7, line 2, “comprises additives an amount” should read “comprises additives in an amount”.
In claim 8, line 1, “wherein the additive comprises tackifier” should read “wherein the additives comprise a tackifier”.
In claim 9, lines 1-2, “wherein the adhesive comprises” should read “wherein the adhesive further comprises”.
In claim 11, line 2, “adhesive comprises ultraviolet absorber” should read “adhesive further comprises an ultraviolet absorber”.
In claim 19, line 3, “a layer of the adhesive of claim 1” should read “a layer of the adhesive composition of claim 1”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5 and 6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5 recites the limitation “styrene-isobutylene-styrene block copolymer (SIBS)”.  There is insufficient antecedent basis for this limitation in the claim.  The claim should be amended to read “wherein the adhesive comprises at least 10 wt.-% to 95 wt.-% of the styrene-isobutylene block copolymer component and wherein the styrene-isobutylene block copolymer is a styrene-isobutylene-styrene block copolymer (SIBS)”.
Regarding claim 6, it is unclear if the weight average molecular weight of the polyisobutylene polymer component of claim 1, from which claim 6 depends, is of an individual polyisobutylene polymer or is the combination of all of the polyisobutylene polymers that make up the component, e.g. a blend of low and intermediate molecular weight polyisobutylene polymers.  For purposes of prosecution, the Examiner has interpreted claim 6 such that the polyisobutylene polymer component of claim 1 is an individual polymer having a weight average molecular weight ranging from 500 g/mol to less than 15,000 g/mol and the one or more polyisobutylene polymers having a weight average molecular weight ranging from 15,000 g/mol to 300,000 g/mol is in addition to the lower molecular weight polymer of claim 1.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-9, 13-17, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Bharti (U.S. Pat. Pub. 2012/0064304).
Regarding claim 1, Bharti teaches an adhesive composition (Abstract; third exemplary adhesive composition, Paragraph [0066]) comprising a polyisobutylene polymer component third polyisobutylene having a weight average molecular weight of 1,000 to 50,000 g/mole, Paragraph [00067]); a styrene-isobutylene block copolymer component (second polyisobutylene having a weight average molecular weight of 50,000 to 250,000 g/mole, Paragraph [0067]; the polyisobutylene can be a block copolymer, Paragraph [0081], such as styrene-isobutylene block copolymers).  
While the reference does not specifically teach the claimed range of 500 g/mole to less than 15,000 g/mole, it is noted that the prior art and claimed ranges do overlap and it would have been obvious to one of ordinary skill in the art at the time the invention was made to have selected the claimed range because, as set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
Regarding claim 2, Bharti teaches wherein the polyisobutylene polymer component comprises at least 50 wt% of polymerized units of polyisobutylene (polyisobutylene homopolymer, Paragraph [0081]).
Regarding claim 3, Bharti teaches wherein the weight ratio of styrene-isobutylene block copolymer to polyisobutylene polymer of the adhesive composition is at least 2.2:1 and no greater than 20:1 (2.5:1-7:1; 10-20% third polyisobutylene, 50-70% second polyisobutylene, Paragraph [0067]).
Regarding claim 4, Bharti teaches wherein the adhesive comprises 5 wt.-% to 40 wt.-% of polyisobutylene polymer (10-20% third polyisobutylene having a weight average molecular weight of 1,000 to 50,000 g/mole, Paragraph [00067]).
50-70% second polyisobutylene, Paragraph [0067]).
	Regarding claim 6, Bharti wherein the polyisobutylene polymer component comprises one or more polyisobutylene polymers having a weight average molecular weight ranging from 15,000 g/mole to 300,000 g/mole (first polyisobutylene having a weight average molecular weight of 300,000 to 4,200,000 g/mole).
While the reference does not specifically teach the claimed range of 15,000 g/mole to 300,000 g/mole, it is noted that the prior art and claimed ranges do overlap and it would have been obvious to one of ordinary skill in the art at the time the invention was made to have selected the claimed range because, as set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
	Regarding claim 7, Bharti teaches wherein the adhesive further comprises additives an amount up to 60 wt% (0 to 10 wt% tackifier, Paragraph [0066]).
	Regarding claim 8, Bharti teaches wherein the additive comprises tackifier (Paragraph [0066]).
	Regarding claim 9, Bharti teaches wherein the adhesive comprises an ultraviolet blocking agent (ultraviolet absorbents; benzotriazole, Paragraph [0105]).
	Regarding claims 13 and 14, the limitations “wherein the adhesive has a water vapor transmission rate of less than 20 g/m2 day at 40°C and 100% relative humidity” and “wherein the adhesive has a creep compliance ranging from 1×10−8 1/Pa to 1.5×10−4 1/Pa at 25° C., measured prima facie case of either anticipation or obviousness has been established.  “Products of identical chemical composition can not have mutually exclusive properties."  A chemical composition and its properties are inseparable.  Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present.  In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).  See MPEP § 2112.01.
	Regarding claims 15 and 16, Bharti teaches wherein the adhesive is a pressure sensitive adhesive (Abstract).
Additionally, the limitations “having a storage modulus G′ of less than 0.3 MPa at 25° C. and 1 hertz” and “wherein the adhesive is a pressure sensitive adhesive having an initial peel adhesion of 0.1N/dm”, respectively, are properties of the structure or composition.  Where the claimed and prior art products are identical or substantially identical in structure or composition, a prima facie case of either anticipation or obviousness has been established.  “Products of identical chemical composition can not have mutually exclusive properties."  A chemical composition and its properties are inseparable.  Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present.  In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).  See MPEP § 2112.01.
	Regarding claim 17, Bharti teaches an article comprising: a release liner; and a layer of the adhesive of claim 1 disposed on the liner (Paragraph [0107]).
Regarding claim 19, Bharti teaches for use in an electronic device (Paragraphs [0122]-[0123].
Claims 10-12 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Bharti (U.S. Pat. Pub. 2012/0064304) in view of Renz (EP 1175467).
Bharti is relied upon as discussed above.
Regarding claim 10, Bharti fails to teach wherein the ultraviolet blocking agent is a hydroxyphenyl benzotriazole ultraviolet blocking agent.
Renz teaches adhesives are susceptible to degradation caused by prolonged exposure to sunlight, which contains UV radiation with wavelengths between 290 and 400 nm (Paragraph [0002]).  Renz further teaches an adhesive composition containing an effective amount of a benzotriazole UV absorber having enhanced solubility, durability, and absorption in the 350 to 400 nm range (Paragraph [0001]) wherein the benzotriazole is a hydroxyphenyl benzotriazole (Paragraphs [0001] and [0035]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have the ultraviolet absorber of Bharti be a hydroxylphenyl benzotriazole ultraviolet blocking agent as taught by Renz in order to avoid degradation of the adhesive by UV radiation in the 350 to 400 nm range.
Regarding claim 11, Bharti teaches wherein the adhesive comprises ultraviolet absorber in an amount ranging from 3 to 10 wt% (no greater than 5 wt%, Paragraph [0105]).
Regarding claims 12 and 18, the limitations “wherein the adhesive at a thickness of 51 microns has a transmission of less than 20% at 385 nm” and “wherein the adhesive layer has a transmission of less than 0.4%/micron thickness of adhesive at 385 nm”, respectively, are a property of the structure or composition.  Where the claimed and prior art products are identical or substantially identical in structure or composition, a prima facie case of either anticipation or obviousness has been established.  “Products of identical chemical composition can not have In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).  See MPEP § 2112.01.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELAINE M VAZQUEZ whose telephone number is (571)270-0482.  The examiner can normally be reached on M-F, 8am-5pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alicia Chevalier can be reached on 571-272-1490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 





/ELAINE M VAZQUEZ/Examiner, Art Unit 1788